DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-5
The following claim(s) is/are amended: 1, 4, and 5
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-5

Previous Objections Withdrawn
Applicant has provided the English translation of the foreign application. Therefore, objection regarding benefit of foreign priority is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“A comprehensive survey of graph embedding: problems, techniques, and applications”; Hereinafter “Cai”) in view of Huang (“Discovery of latent factors in High-dimensional data using tensor method”) further in view of Bader (WO 00/15851).

Regarding claim 1, Cai teaches …there is a learning program…(Section 4.2.1 Para 1: “The deep learning methods are then applied to the sampled paths for graph embedding which preserves graph properties carried in the paths.”)
generating, from graph data subject to learning, extended graph data that has a value of each node included in the graph data and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.)

Huang, however, teaches obtaining tensor data by tensor decomposition process to the generated extended graph data (Page 43 Para 2: “We consider two problems: (1) community detection (wherein we compute the decomposition of a tensor which relates to the count of 3-stars in a graph) and (2) topic modeling (wherein we consider the tensor related to co-occurrence of triplets of words in documents); decomposition of the these tensors allows us to learn the hidden communities and topics from observed data.” Page 4 last para: “Another comparison is carried out on graph data… tensor decomposition framework continues to be both accuracy and fast compared to the state-of-the-art variational methods.” Tensor decomposition methods is applied on graph data. The output is tensor data.)
obtaining output data from a neural network by inputting the tensor data into the neural network (Section 1.3.3 Last Para: “The convolutional model incorporates word orders and phrase representations, and our tensor decomposition algorithm can efficiently learn a set of parameters (phrase templates) for the convolutional model” Page 79 Para 1: “We propose a novel framework for learning convolutional models through tensor decomposition. We consider inverse method of moments to estimate the model parameters via decomposition of higher order (third or fourth order) moment tensors.” Tensor decomposition is involved in creating neural network or convolutional model parameters. Result of Tensor decomposition is a tensor data. Once Neural work is run it gives its output.)
(Section 1.3.1 Para 1: “Here x is a data point that comes from some unknown distribution D, and φ is a loss function that is defined for a pair (x,w) of sample and parameters. We hope to minimize the expected loss E[φ(w, x)].” Page 21 Para 1: “All these methods produce sentence representations that depend on a supervised task, and the class labels are back-propagated to update the composition weights [98].” Backpropagation is performed to update model parameters. The aim is to reduce the model error or loss.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI with the tensor decomposition or factorization of Huang to assist in healthcare industry where potential disease can be prevented (Huang, Section 1.1.4 Last Para).
Neither Cai nor Huang teach a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising.
Bader, however, teaches a non-transitory computer-readable recording medium storing that causes a computer to execute a process comprising (Page 6, lines 27-32: “In important embodiments,  representation of the invention is generated by algorithms executed in a computer… recording it onto a portable storage medium, including, for example, magnetic media, CD ROMs and equivalent storage media…”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI as modified by Huang with (Cai, Section 1 Page 2).

Regarding claim 2, Cai, Huang, and Bader teach the method of claim 1.
Cai also teaches wherein the generating includes generating a connection matrix that expresses connection between each node and another node (Page 2: Fig 1(a) shows matrix and connection between nodes) 
Neither Cai nor Huang teach and generating a matrix in which a distance matrix based on the generated connection matrix is a diagonal component, as the extended graph data 
Bader, however, teaches and generating a matrix in which a distance matrix based on the generated connection matrix is a diagonal component, as the extended graph data (Page 25 Table 2: shows distance matrix of nodes. Distance is shown as a diagonal component. For example distance between same nodes is zero as reflected as a diagonal component. “The invention provides a novel method for generating the extent of relatedness reflecting similarities or differences…In a significant embodiment of this method for generating the representation of relatedness…are ramified from nodes.” Figure 4 is a graphical data of the nodes used in distance matrix.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI as modified by Huang with distance matrix generation of Bader to determine relatedness of different data points or nodes for effective differentiation between classes (Bader, Page 22 lines 21-26).

Regarding claim 3, Cai, Huang, and Bader teach the method of claim 2.
Bader also teaches wherein the generating includes calculating a longest distance between respective nodes included in the graph data (Page 13 lines 3-4: Furthest neighborhood method (or complete linkage) to find the distance between nodes can be used. In this method, the distance between nodes will be the largest.) generating respective distance matrices based on a matrix obtained by exponentiating the connection matrix according to a distance number to the calculated longest distance (Table 2: From initial distance matrix which was originally made from connected nodes, multiple distance matrices can be obtained between respective nodes based on the longest distance between nodes using complete linkage method discussed above. For example longest distance between vigabatrin and all other nodes is 1.12 which is between vigabatrin and water_3.) and generating a matrix in which the respective generated distance matrices are diagonal components, as the extended graph data (Table 2: And the distance matrices obtained above can be arranged in a diagonal form in a distance matrix similar to table 2).
Same motivation to combine the teaching of Cai, Huang, and Bader as claim 2.

Regarding claim 4, Cai teaches a learning method (Section 4.2.1 Para 1: “The deep learning methods are then applied to the sampled paths for graph embedding which preserves graph properties carried in the paths.”)
comprising: generating, from graph data subject to learning, extended graph data that has a value of each node included in the graph data, and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.)
Cai does not explicitly teach obtaining tensor data by applying tensor factorization process to the generated extended graph data; obtaining output data from a neural network by inputting the tensor data to the neural network; and updating the neural network and parameters of the tensor factorization process in accordance with a loss function based on the output data, by a processor
Huang, however, teaches obtaining tensor data by applying tensor factorization process to the generated extended graph data (Page 43 Para 2: “We consider two problems: (1) community detection (wherein we compute the decomposition of a tensor which relates to the count of 3-stars in a graph) and (2) topic modeling (wherein we consider the tensor related to co-occurrence of triplets of words in documents); decomposition of the these tensors allows us to learn the hidden communities and topics from observed data.” Page 4 last para: “Another comparison is carried out on graph data… tensor decomposition framework continues to be both accuracy and fast compared to the state-of-the-art variational methods.” Tensor decomposition/factorization methods is applied on graph data. The output is tensor data.)
obtaining output data from a neural network by inputting the tensor data to the neural network (Section 1.3.3 Last Para: “The convolutional model incorporates word orders and phrase representations, and our tensor decomposition algorithm can efficiently learn a set of parameters (phrase templates) for the convolutional model” Page 79 Para 1: “We propose a novel framework for learning convolutional models through tensor decomposition. We consider inverse method of moments to estimate the model parameters via decomposition of higher order (third or fourth order) moment tensors.” Tensor decomposition is involved in creating neural network or convolutional model parameters. Result of Tensor decomposition is a tensor data. Once Neural work is run it gives its output.)
and updating the neural network and parameters of the tensor factorization process in accordance with a loss function based on the output data, by a processor (Section 1.3.1 Para 1: “Here x is a data point that comes from some unknown distribution D, and φ is a loss function that is defined for a pair (x,w) of sample and parameters. We hope to minimize the expected loss E[φ(w, x)].” Page 21 Para 1: “All these methods produce sentence representations that depend on a supervised task, and the class labels are back-propagated to update the composition weights [98].” Backpropagation is performed to update model parameters. The aim is to reduce the model error or loss.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI with the tensor (Huang, Section 1.1.4 Last Para).
Neither Cai nor Huang explicitly teach by a processor.
Bader, however, teaches by a processor (Page 6 lines 27-28: “In important embodiments, a representation of the invention is generated by algorithms executed in a computer and is suitable for display on a display means.”).
Same motivation to combine the teaching of Cai, Huang, and Bader as claim 1.

Regarding claim 5, Cai teaches generate, from graph data subject to learning, extended graph data that has a value of each node included in the graph data, and a value corresponding to a distance between each node and another node included in the graph data (Section 3.1 Para 1: “The input of graph embedding is always a graph. In this survey, we generally divide input graphs in existing graph embedding studies into four categories and a value corresponding to a distance between each node and another node included in the graph data.” Section 3.1.4 Para 2: “It first constructs a KNN graph using the Euclidean distance between datapoints, and then finds the shortest path between two nodes as a estimate of the geodesic distance between two nodes.” Graph data is used to create an extended graph using distance between datapoints. Each node corresponds to a datapoint (with a coordinate or a value) and a distance between nodes are calculated using their values.).
Cai does not explicitly teach obtain tensor data by applying tensor factorization, process to the generated extended graph data; obtain output data from a neural network by inputting 
Huang, however, teaches obtain tensor data by applying tensor factorization, process to the generated extended graph data (Page 43 Para 2: “We consider two problems: (1) community detection (wherein we compute the decomposition of a tensor which relates to the count of 3-stars in a graph) and (2) topic modeling (wherein we consider the tensor related to co-occurrence of triplets of words in documents); decomposition of the these tensors allows us to learn the hidden communities and topics from observed data.” Page 4 last para: “Another comparison is carried out on graph data… tensor decomposition framework continues to be both accuracy and fast compared to the state-of-the-art variational methods.” Tensor decomposition/factorization methods is applied on graph data. The output is tensor data.)
obtain output data from a neural network by inputting the tensor data to the neural network (Section 1.3.3 Last Para: “The convolutional model incorporates word orders and phrase representations, and our tensor decomposition algorithm can efficiently learn a set of parameters (phrase templates) for the convolutional model” Page 79 Para 1: “We propose a novel framework for learning convolutional models through tensor decomposition. We consider inverse method of moments to estimate the model parameters via decomposition of higher order (third or fourth order) moment tensors.” Tensor decomposition is involved in creating neural network or convolutional model parameters. Result of Tensor decomposition is a tensor data. Once Neural work is run it gives its output.)
(Section 1.3.1 Para 1: “Here x is a data point that comes from some unknown distribution D, and φ is a loss function that is defined for a pair (x,w) of sample and parameters. We hope to minimize the expected loss E[φ(w, x)].” Page 21 Para 1: “All these methods produce sentence representations that depend on a supervised task, and the class labels are back-propagated to update the composition weights [98].” Backpropagation is performed to update model parameters. The aim is to reduce the model error or loss.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the deep learning method of CAI with the tensor decomposition or factorization of Huang to assist in healthcare industry where potential disease can be prevented (Huang, Section 1.1.4 Last Para).
Neither Cai nor Huang explicitly teach a learning device comprising: a processor configured to
Bader, however, teaches a learning device comprising a processor configured to (Page 6 lines 27-28: “In important embodiments, a representation of the invention is generated by algorithms executed in a computer…”)
Same motivation to combine the teaching of Cai, Huang, and Bader as claim 1.

Response to Arguments
Applicant’s arguments filed on 06/11/2021 with respect to the 35 U.S.C. 103 rejections has been fully considered. Claims 1, 4, and 5 have been amended by the applicant. New 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Q.I/ 
Examiner 
Art unit 2123
07/17/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123